Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/22 has been entered. 
The claims have not been amended in any manner and this instant office action could be made Final according to MPEP 706.07;however, knowing that the applicant is a pro se applicant, the examiner elected to make the action non-final to afford the applicant another opportunity to respond to this office action.  

 Claim Interpretation
For purposes of examination the examiner again sets forth how the claimed language reciting the “Professional layer”, the “Trust Layer”, and the “Professional Collaboration Network” were being interpreted.  Paragraph 009 of the instant specification reads as follows:
 	[0009] The present invention either uses a preexisting professional community or creates one or more such communities using the specialization and preferences of the members. These networks can result from professional organizations such as professional societies such as IEEE or Colleges and classmates in particular fields, Alumni of colleges, colleagues in profitable organizations, university staff and faculty etc. This forms the professional layer of the communities. There is in addition a Trust layer of the community that is created by the interaction of members of one or more networks that relate to personal relationships from prior or current contact in organizations or physical locations such as colleges, universities, alumni groups, companies, professional organizations, schools etc. The Trust Layer (TL) and the Professional Layer (PL) are parts of the Professional Collaboration Network (PCN).

	The specification in paragraph 009 makes it clear that the professional layer (PL) and the trust layer (TL) are formed by relationships between people, where the professional collaboration network (PCN) is a social network that is made up of the people.  This is the only reasonable interpretation of the original disclosure.  These claimed terms have been interpreted commensurate with the disclosure in paragraph 009 as far as the PCN is a group of people that are made up by people in the TL and PL.  Therefore, reciting that a professional collaboration network is constructed as an information system for networking is interpreted to be claiming a professional layer (PL) as disclosed and defined in the specification.  The relationships between people that define and constitute the professional layer, are an information system of people that allows for networking to occur.   These terms are accorded a definition and meaning commensurate with what has been disclosed in the specification as originally filed.  

    Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 24-26, 30, 31, 33-38, 40-43, 46, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a method and a system; therefore, the claims pass step 1 of the eligibility analysis set forth in the 2019 PEG.  
For step 2A, the claim(s) recite(s) an abstract idea of providing a performance indicator for expected performance for a given task requirement performed by an individual, so that the reliability of a reference can be determined.  This has been disclosed in the specification as being done in the context of conducting a search for a suitable candidate for an industry area, see paragraph 005 of the specification.  Paragraph 007 states that the invention is using communications between users to arrive at a new approach for matching job seekers to job offerings.  This represents a method of organizing human activities as is set forth below.  The claimed process by which the applicant is determining the performance indicator is what serves to define the abstract idea that is being recited.
Using claim 1 as a representative example that is applicable to claim 34, the abstract idea is defined by the elements of:

- constructing a Professional Collaboration Network (PCN) as an information system for networking, with storage for nodes and 
-constructing pairwise linkages of pairwise connected nodes, and using a backward and subsequent forward chained inference process applied to identified pairwise connected nodes of said network of nodes 
-  receive input from a corresponding member and provide output to said corresponding members in real time 
-providing for the first member, a performance indicator for expected performance of a predetermined Professional Task requirement by the Second Member as input using referees utilizing relationships among members
-using ordered pre-defined rules applied to nodes and pairwise node linkages and screen based searches, to identify at least one connection thread of pairwise trust linkages from a First Node, to at the Second Node and at least one professional referee node of the Second Node identified to perform said action wherein a path along a chain of said pairwise trust linkages with any one of said pairwise trust linkages traversed only once is a trust connection thread;
-organizing said nodes identified with associated members into a Trust Layer and a Professional Laver of said PCN, said two layers comprising trust relationships which form the Trust Layer, and relationships between members represented by said nodes with interest in one or more professional fields that form the Professional Layer;
-    creating a Member Node and Pairwise Linkage Databases Professional Collaboration Network comprising each of the two types of relationships between nodes of Trust Linkages and Professional Linkages for access by other nodes;
-configuring said Trust Layer and said Professional Layer such that any of said nodes are configured to be a member of both of said layers;
-registering nodes representing members in the Member Database in the Professional Collaboration Network, wherein registration information includes at least one of contact information; and indication of interest in one or more professional fields;
-configuring said Trust Layer to comprise Trust Linkages between attached pairs of nodes;
-capturing posting by members, communication comprising trust relationships with members represented by other nodes;
configuring a Trust Linkage to comprise a Trust Reference provided by said pair of attached nodes on a Trust Linkage comprising a Trust Referee and a Trust Reference Subject;
- accumulate captured dialog between pairs of nodes of the Trust Layer each comprising a Trust Linkage with a Trust Parameter
-registering said Trust Parameter as at least one of a positive and negative reference;
-constructing Trust Connection Threads comprising end-to-end connected Trust Linkages between pairs of nodes;
-configuring said Trust Connection Threads such that no Trust Linkage is traversed twice;
-identifying Trust Connection Threads that are connected with Trust Linkages to the Second Node as a backward chained Trust Connection Thread from the Second Node;
-identifying each of said one or more backward chained Trust Connection Threads from the Second Node in which said First Node is a linked member, as a backward chained Trust Connection Thread from the Second Node to the First Node;
-classifying members nodes into professional fields based on indicated interest of members in the Professional Laver and encoding said nodes;
capturing posting by members to create communication comprising one or both of: 
professional relationships with regard to other members; and 
Professional interests;
-Storing in the Member Database of the Professional Collaboration Network, professional profiles of members in said pre-determined professional fields;
- accumulate captured dialog between pairs of nodes of the Professional Laver each comprising a Professional Linkage with a Professional Parameter, based on dialog there between;
-registering said Professional Parameter as at least one of a positive and negative reference;
configuring members represented by nodes of the Professional Layer as professional Referees of other members in one or more field categories of the Professional Layer;
- to search in real time, for task requirements to be fulfilled by other members in the PCN resulting in identifying the of the Second Member Second Node;
- in response to a search, comprising publishing a professional requirement for searching other nodes and for which the Second Node is a search result, 
displaying a member profile from the Second Node, the profile including information regarding nodes of Referees' link and its Professional Parameters with the Second Member in each of one or more fields in the Professional Layer;
providing, said performance indicator by using one or more of said backward chained Trust Connection Threads to the First Node to construct forward chains using Trust Parameters of Trust linkages to verify trust along the path of the at least one Trust connection thread of pairwise trust linkages from the First Node to one or both of the Second Member Node and nodes of Professional Referees thereof inhabiting the Trust Laver and displaying the results,
thereby the First Member receiving at the First Node, the confirmation or otherwise of said performance indicator of the Second Member in the pre-determined professional Task requirement,
and for the First Member, using new and previously unknown chains of Trust Linkages, benefiting from an unbiased sample of referees and benefitting from privacy for the First Member in soliciting the performance indicator

The above limitations noted by the examiner are considered to be the claimed elements that define the abstract idea at step 2A, where the abstract idea is considered to be a method of organizing human activities.  Commensurate with the guidance given in the 2019 PEG, concepts related to managing relationships or interactions between people including social activities falls into the abstract idea category of being a method of organizing human activities.  The evaluation of candidates for certain tasks such as jobs is well recognized as being a function performed by people and this a human activity.  Paragraph 005 of the specification discloses that “in the past” entities such as corporations were created by manual searches for suitable candidates.  At is stated in the Summary of the invention in paragraph 007 of the specification, an object and advantage of the invention can be found in the creation of entities that generate economic value where a new approach for matching job seekers to job offerings is employed that uses social networks such college alumni or professional contacts.  The claims are merely reciting a specific process by which this occurs and represents an abstract idea.  The claims are found to be reciting a method of organizing human activities type of abstract idea that is reciting managing of relationships or interactions between people in the form of evaluating job candidates.  
For claims 1, 34 (recites similar elements), the additional elements claimed (that are not part of the abstract idea) are considered to be:
constructing an information network with a plurality of nodes using a web server architecture with computing machines therein; the use of a client-webserver architecture; the claimed screens and compatible human input devices; using client screens served by Webservers; the claimed client screen interfaces served by the Network Webservers; having the communication be “electronic”; a Linkage Search Engine (an engine is synonymous with reciting software and implicates nothing more than generic computer implementation); a client screen on First Node; a search initiated on the First Node on said client screen.  Claim 34 that recites similar language to that of claim 1 as far as additional elements are concerned.
For the 2nd prong analysis of step 2 of the 2019 PEG, the above noted judicial exception is not integrated into a practical application because the additional elements of the claim amount to an instruction for one to practice the invention using generic computers connected to a network, see MPEP 2106.05(f).  On page 8 of the specification it is disclosed that webservers are used and that client screens are used for data input.  Also disclosed is that a user is allowed to browse information in response to a search.  The claimed nodes that are usable by different users is claiming the use of networked computers connected by a network where the different computers are represented by nodes.  The claimed network with the plurality of nodes that uses a webserver architecture with computing machines therein is taken as a mere instruction for one to practice the claimed invention using generic computers connected via a network.  This position is supported by a reading of the specification.  Nothing is contemplated beyond generic computer implementation using the client screens, software on computer hardware or the use of a server as is disclosed on pages 8-9 of the specification in regards to figure 34.  The extent of the use of the claimed technology in the claims is such that the webservers and client screens, etc. are merely being used as a tool to execute the steps that define the abstract idea (data entry, search/retrieval of stored data, data display).  This consideration takes into account the claim(s) as a whole.  The additional elements amount to a mere instruction to practice the abstract idea using computers/servers with client screens, etc..  Under the 2019 PEG this does not amount to integration of the abstract idea into a practical application; therefore, the claim(s) is/are found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited Webserver, client screens served by Webservers or client screen interfaces , a Search Engine that implies computer implementation due to the use of the term “engine”, the communications being “electronic”, and displaying data using the client screens, etc..  This does not render the claims as being eligible for similar/same reasons as set forth for the 2nd prong above.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This interpretation is consistent with the recently issued 2019 PEG. 
	Additionally, with respect to the use of client screens to display data, even if one were to assume that this was not just a mere instruction for one to practice the invention using a computer as a tool, the mere display of data using a client screen is considered to be an insignificant extra solution activity that is reciting data output, which is an inherent act to any data processing using a computer.  MPEP 2106.05(g).  Activities incidental to a process such as the post solution activity of outputting data via a display does not result in an inventive concept being claimed as is set forth in MPEP 2106.05(g) as it pertains to insignificant extra solution activity (pre and post solution activities).  One can argue that the claimed display using a client screen is analogous to printing or downloading menus such as was the case in Ameranth, see MPEP 2106.05(g)(3).  With respect to step 2B, when a limitation is found to be insignificant extra solution activity, an examiner must reassess the well understood nature of the claimed limitation.  For the claimed limitation reciting the data display using a client screen, using a screen of a computer to display data is a well understood, routine, and conventional activity that does not amount to significantly more under step 2B.  While the claimed information that is being displayed is ultimately being used by a human to make an inference (an evaluation), the claimed displaying step on the client screen itself as claimed amounts to the well understood activity of mere data display.  Data display of search results as claimed is just using a computer to display data.  This is a basic and fundamental function of a computer and is considered to be a well understood, routine, and conventional activity akin to the storage and retrieval of data in Versata. See MPEP 2106.05(d)(II)(iv).  
	Therefore, claims 1 and 34 are found to be directed to a judicial exception in the form of an abstract idea that is not integrated into a practical application at the 2nd prong of the 2019 PEG and that fails to provide for significantly more at step 2B of the 2019 PEG.  
For claim 2, the abstract idea is being further defined by the language of:
the professional layer comprises
-accumulating professional reference links between pairs of nodes in each of one or more professional fields in the Professional Layer based on communication between members to construct a backward chain in the Professional Layer in each of the one or more professional fields of accumulated pairwise linkages of referees to referenced members starting from the Second Node, until at least one of the nodes of said professional referees in the chain in each of one or more professional fields of professional references is also a member of said one or more Trust connection threads of pairwise trust linkages in the Trust Layer, thereby said node becoming a Common Reference Node and thereby creating at least one Professional connection thread;
-forward chaining by the First Node to construct an overall aggregate professional ability measure by utilizing the Trust Link chain with Trust Parameters from the First Node to said Common Reference Node and thereafter utilizing, in the Professional Layer, Professional Link chain with Professional Parameters from the Common Reference Node to the Second Node,
thereby configured for a First Member to utilize the Trust and Professional Layers to assess the reliability of a reference for the Second Member.

Claim 35 recites similar limitations to that of claim 2 above and has been addressed with claim 2 for purposes of brevity.
The above limitations are considered to be reciting the same method of organizing human activities that is recited in claims 1, 34, albeit in a narrower manner.  The claimed professional layer is a network of people and their relationships; therefore, further defining that the professional layer accumulates the reference links to construct backward chains, etc., is found to be reciting the actions taken by people, including being done mentally in the mind of a person.  This is considered to be a further embellishment of the same abstract idea that was found for claims 1, 34.  The additional claimed limitations of a search engine and the fact the communication is electronic have been treated in the same manner as was set forth for claims 1, 34, for the 2nd prong and for step 2B, to which the applicant is referred.  Claims 2 and 35 therefore do not recite additional elements or a combination of elements that renders the claims eligible.
For claims 24, 25, 26, 33, 36, 37, 38, applicant claims that the trust references are underwritten by a trust reference guarantee, where the guarantee is tradable and the guarantees in the claimed thread are traded to an underwriter to construct a guarantee.  This can be considered to be reciting more about the same abstract idea that was found for claims 1 and 2, and/or can be considered to be reciting a further abstract idea in the form of a fundamental economic practice (a guarantee such as an insurance policy) or a legal interaction.  The construction (generation, creation) of guarantees as claimed has a scope that includes a form of insurance (agreements, contracts).  This constitutes a legal interaction and a fundamental economic practice because an insurance policy is a well-known type of legal agreement.  According to the 2019 PEG, fundamental economic practices and legal interactions are concepts that fall into the category of being a method of organizing human activities type of abstract idea.  Reciting the guarantees as being tradable is not defining an additional element that is not part of the abstract idea.  What is claimed in claims 24 and 25 can be considered as the addition of a 2nd abstract idea to the method of organizing human activities (managing relationships and interactions) that is recited in claims 1 and 2.  The combination of more than one abstract idea does not render a claim any less abstract (Electric Power Group LLC v. Alstom (2016), “Here the claims are clearly focused on the combination of those abstract idea processes”).  This position is also supported by the guidance set forth in the 2019 PEG.  Nothing additional is claimed that is not considered to be part of the abstract idea of the claim.
For claims 30, 31, applicant is reciting that the first member is an entrepreneur who seeks one or more professional members for a predetermined professional task (financial services, legal services, investments) where a search is invoked for selection of one of the professional members.  This is reciting who the first member is and what they are seeking, which is part of the same abstract idea that was found for claim 1.  Having an entrepreneur that is seeking a member for a job for financial services, legal services, or investments is reciting the same method of organizing human activities set forth by the examiner and is just further claiming the abstract idea in a narrower manner.  This does not render the claim any less abstract.  Nothing additional is claimed that is not considered to be part of the abstract idea of the claim.  Narrowing the tasks to the financial field or the legal field does not serve to render the claims non-abstract.
	For claims 40, 41, the claimed providing of the performance indicators for expected performance of a task requirement by a first member and that is confirmed as claimed, is reciting more about the same abstract idea of claims 1 and 34.  The claimed nodes of the network system of computers and the screens and output device have been treated in the same manner as set forth for claims 1 and 34 to which applicant is referred.  The claimed additional elements do not amount to more than a mere instruction for one to practice the claimed invention via computer implementation, see MPEP 2106.05(f).
	For claim 42, reciting that members can provide professional references as claimed is further defining the same abstract idea that was found for claim 34.  Providing professional references is reciting an interaction and/or a relationship between two people and is a social activity that has taken place for as long as human beings have been accepting references where one person vouches for the legitimacy or abilities of another person.  This is part of the same abstract idea that was found for claims 34, 35.
	For claim 43, the recitation to the data that is the subject of the search, as far as it being one of a search by name or search by industry or search by functional community, is reciting more about the same abstract idea that was found for claim 34.  The data that is part of a search is interpreted as being part of the abstract idea and is akin to a person manually and mentally searching for information on a job candidate.  This is reciting the same abstract idea of claim 34.  Nothing additional is claimed for consideration under the 2nd prong or at step 2B.
	For claim 46, reciting that one or more backward chained connection threads comprise a single linkage with a professional reference for the second member is considered to also be reciting more about the same abstract idea that was found for claims 324, 35.  This is claiming a linkage or an association with a professional reference and is not claiming an additional element that is reciting technology or a device or anything that could be construed as being outside of the abstract idea of claims 34, 35.
	Therefore, claims 1, 2, 24-26, 30, 31, 33-38, 40-43, 46, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Response to arguments
	The traversal of the 101 rejection is not persuasive.  
	On pages 2-3 of the reply the applicant argues that any abstract idea set forth by the examiner most be in its broadest form and must have the fewest elements.  This is set forth in Proposition I and the supporting remarks on page 2.  This is not persuasive and is not something that is found in the current eligibility guidance that USPTO examiners must follow.  
Nowhere does the 2019 PEG expressly instruct an examiner to only use the broadest form for an abstract idea.  The flow chart that the applicant has presented on page 3 in support of their argument is a modification of a USPTO issued flowchart and does not represent official USPTO policy.  The guidance of the 2019 PEG does not instruct examiners to use the least amount of claimed elements to define an abstract idea as the applicant has modified the flowchart to reflect.  The argument is not persuasive for that reason.  
On page 3 the applicant argues that elements of an abstract idea can be further narrowed, and argues that an abstract idea in its broadest form in combination with narrowing elements of the abstract idea, is a part of the abstract idea in its broadest form.  To the extent that the applicant is taking the position that a broadly recited abstract idea will also include more narrowly claimed elements of the abstract idea, such as further defining the abstract idea by claiming more about it, the examiner would agree.  That is the point the examiner is trying to make to the applicant, namely that the abstract idea is not just defined by its broadest elements but it is defined by it broadest elements and any further narrowing elements that are further defining the judicial exception.  For this additional reason the examiner does not find it persuasive to argue that the examiner can only use the broadest or fewest elements of the claim to define an abstract idea.  
The applicant also argues that any element that narrows an abstract idea may be an element of an application of the abstract idea, and because of this that means that the examiner must consider all elements that are not part of the abstract idea in its broadest form as an additional element to render the claims eligible at the 2nd prong and/or at step 2B.  For the reasons already addressed in the above remarks, this argument is not persuasive because it has no basis in the guidance issued by the USPTO.  The conclusion that the applicant argues is as follows:
CONCLUSION: All limiting elements of the abstract idea in its broadest form must be available in Step2A Prong 2 for a thorough evaluation of the presence of a practical application. 

	This is not persuasive for the reasons already stated, namely that the PEG does not instruct examiners to only use the broadest form of an abstract idea so that any further narrowing elements of the abstract idea are available for consideration at the 2nd prong.  Further defining the elements of an abstract idea is still reciting an abstract idea, albeit just in a narrower manner.  As far as reciting a narrow judicial exception, that is not something that necessarily overcomes the eligibility analysis for reciting a judicial exception.  In buySAFE, Inc. v. Google, Inc. (Fed. Cir. 2014), the court stated that "abstract ideas, no matter how groundbreaking, innovative, or even brilliant, are outside what the statute means by "new and useful process, machine, manufacture, or composition of matter", and reference is made to Myriad by the court for this position.  Also stated in buySAFE is "In defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow. Mayo, 132 S. Ct. at 1303. The Court in Mayo rejected the contention that the very narrow scope of the natural law at issue was a reason to find patent eligibility, explaining the point with reference to both natural laws and one kind of abstract idea, namely, mathematical concepts.
	On pages 4-5 the applicant requests the examiner to specify errors in applicant’s logic with a detailed support of his position.  That has been done above where the examiner is trying to explain that the way the applicant wants the eligibility analysis to be performed is not what the PEG says examiners are to do.  The applicant himself cannot point to any part of the PEG or associated guidance that expressly instructs an examiner to only use the fewest elements to define an abstract idea while leaving the rest of the abstract idea as an additional element to make the claim eligible other than an unreasonable interpretation of example 42 claim 1.  The error in the position taken by the applicant is that the PEG does not support what is being argued for step 2A.  
	On page 4 the applicant is again arguing example 42 shows that the claims are eligible.  The applicant does little more than to generally argue that example 42 supports the eligibility of the claimed invention and argues that the examiner must follow example 42, claim 1.   This is not persuasive.  The applicant simply argues that example 42 supports the proposition that examiners must set forth an abstract idea in its broadest form (fewest elements possible).  This teaching is not stated in example 42, claim 1 and is nothing more than the opinion of the applicant about what he wants that example to stand for and how the eligibility analysis should be.  Applicant also requests that the examiner follow the PEG and MPEP.  The examiner is following the PEG and the MPEP contrary to applicant’s assertions.  Example 42, claim 1, is not instructive to the eligibility of the claims as the examiner has already addressed previously.  The argument is not persuasive because the premise of applicant’s argument is based on their own personal opinion of how the eligibility analysis should be, which is not based on what is actually found in the 2019 PEG.  Nowhere does example 42 instruct an examiner to only use the fewest elements possible to define the abstract idea.  Applicant cannot just make up an aspect of the PEG by using a tortured interpretation for example 42, claim 1 to shift the burden for the examiner to prove a negative.  For the applicant’s argument to be persuasive it must first be shown where in the PEG examiners are clearly instructed to use only the fewest element6s possible when setting forth an abstract idea.  The guidance in the MPEP says the following in 2106.04:


1.    Prong One
Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement." 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Supreme Court has held that Section 101 contains an implicit exception for ‘‘[l]aws of nature, natural phenomena, and abstract ideas,’’ which are ‘‘the basic tools of scientific and technological work.’’ Alice Corp., 573 U.S. at 216, 110 USPQ2d at 1980 (citing Mayo, 566 US at 71, 101 USPQ2d at 1965). Yet, the Court has explained that ‘‘[a]t some level, all inventions embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas,’’ and has cautioned ‘‘to tread carefully in construing this exclusionary principle lest it swallow all of patent law.’’ Id. See also Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335, 118 USPQ2d 1684, 1688 (Fed. Cir. 2016) ("The ‘directed to’ inquiry, therefore, cannot simply ask whether the claims involve a patent-ineligible concept, because essentially every routinely patent-eligible claim involving physical products and actions involves a law of nature and/or natural phenomenon"). Examiners should accordingly be careful to distinguish claims that recite an exception (which require further eligibility analysis) and claims that merely involve an exception (which are eligible and do not require further eligibility analysis).
An example of a claim that recites a judicial exception is "A machine comprising elements that operate in accordance with F=ma." This claim sets forth the principle that force equals mass times acceleration (F=ma) and therefore recites a law of nature exception. Because F=ma represents a mathematical formula, the claim could alternatively be considered as reciting an abstract idea. Because this claim recites a judicial exception, it requires further analysis in Prong Two in order to answer the Step 2A inquiry. An example of a claim that merely involves, or is based on, an exception is a claim to "A teeter-totter comprising an elongated member pivotably attached to a base member, having seats and handles attached at opposing sides of the elongated member." This claim is based on the concept of a lever pivoting on a fulcrum, which involves the natural principles of mechanical advantage and the law of the lever. However, this claim does not recite these natural principles and therefore is not directed to a judicial exception (Step 2A: NO). Thus, the claim is eligible at Pathway B without further analysis.
If the claim recites a judicial exception (i.e., an abstract idea enumerated in MPEP § 2106.04(a), a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. If the claim does not recite a judicial exception (a law of nature, natural phenomenon, or abstract idea), then the claim cannot be directed to a judicial exception (Step 2A: NO), and thus the claim is eligible at Pathway B without further analysis.
For more information how to determine if a claim recites an abstract idea, see MPEP § 2106.04(a). For more information on how to determine if a claim recites a law of nature or natural phenomenon, see MPEP § 2106.04(b). For more information on how to determine if a claim recites a product of nature, see MPEP § 2106.04(c).
	Nowhere does the above guidance for step 2A instruct an examiner to only use the fewest elements possible to define the abstract idea.  This is how the applicant wants the analysis to be performed, but is not supported by the guidance in the MPEP.  When a claim recites or characterizes an abstract idea, any part of the abstract idea is part of the abstract idea, not just the elements that define the broadest possible characterization of the abstract idea with the rest being leftover to intentionally make the claim eligible.  Performing the analysis in the manner argued by the applicant would have the effect of gaming the system to automatically render claims eligible by intentionally structing the abstract idea to contain the fewest elements possible so that one can find the other elements as providing integration.  The examiner continues to disagree with the applicant on this point.
On pages 5-6, the applicant argues what is meant by technology.  The applicant argues that the technology in example 42 demonstrates such technologies are included in technologies that fall within eligible technologies.  What this is trying to argue is not clear.  This statement does not make much sense.  The instant pending claims do not represent an improvement to technology if that is what is being argued.  The applicant generally alleges that the instant invention is in the same category of abstract idea as the method of example 42, and argues that because the claimed invention uses technology to integrate information (a very broad and liberal characterization of the claimed invention), this renders the claims eligible.  This is not persuasive.  The mere use of a computer or presence of technology in the claims does not mean that example 42 is relevant to the eligibility of the claims.  The applicant is arguing that the claimed technology falls into the definition requires to meet the requirements of the 2nd prong.  The applicant argues that the following elements related to technology that makes the claims eligible:
constructing pairwise connections between nodes of users representing trust or professional relationships; 
identifying common nodes and linking said pairwise linkages to form chains; 
selecting those chains that connect to the first node, the second node and at least one professional referee node; 
backward chaining from a second node and referee node along identified connecting chains and identifying such chains that connect to the first node; 
forward chaining along such connecting backward chains to offer a solution

The above elements are not technology, they are reciting functions that can be done by people and that are part of the abstract idea.  Constructing connections between nodes that represent users and trust, identifying nodes, selecting chains, and backward or forward chaining are functions that are part of the abstract idea and are not technology.  These elements are not hardware and do not represent any kind of computer centric operation.  Nodes can be represented on paper with lines connecting nodes, that is what is known as a social graph and is an abstraction itself.  Nodal analysis such as claimed is an abstract idea itself and is part of the abstract idea that is claiming a process to provide a performance indicator for expected performance for a given task requirement performed by an individual, so that the reliability of a reference can be determined, in the context of hiring employees for jobs.  What has been argued as being technology is not technology but is part of the abstract idea.  The argument is not persuasive.
The argument on page 7 that the above elements cannot be part of the abstract idea because the examiner must only use the fewest elements possible to define the abstract idea is not persuasive and is arguing an analysis that does not exist and is not reflected in the PEG or the MPEP.  For this reason the argument is not persuasive.  The premise of the entire argument is based on an incorrect assumption that only the fewest elements can be used by an examiner to define an abstract idea.  This is not correct and has no basis or support in the PEG.  
On page 8 the applicant argues further elements that provide for an inventive concept at step 2B.  The applicant argues:
using a backward and subsequent forward chained inference process applied to 
identified pairwise connected nodes of the network of nodes; 
using ordered pre-defined rules applied to nodes and pairwise node linkages and screen based searches, to identify at least one connection thread of pairwise trust linkages from a First Node, to at the Second Node and at least one professional referee node of the Second Node identified to perform said action wherein a path along a chain of said pairwise trust linkages with any one of said pairwise trust linkages traversed only once is a trust connection thread; 
-converting information that was input by a user in a non-standardized form of 
electronic communications to standardized format of pairwise linkages coded as positive or negative. 

The above elements are part of the abstract idea.  Using a backward or forward chaining inference process and the use of rules to identify a connection thread as claimed has nothing to do with improving technology and is part of the abstract idea.  None of the actual technology recited in the claims is being improved as a result of the claimed invention.  Also, there is no disclosure in the specification or the claims to being an invention that is taking information in multiple incompatible formats and transforming it into a common format such that it would be an improvement to technology.  The attempt to recast the claimed invention to be that of sharing information in multiple incompatible formats is not persuasive.  The applicant is attempting to make the claimed invention sound similar to example 42, claim 1 in an attempt to get the examiner to find the claims eligible when the invention is not at all similar to that of example 42, claim 1 in the opinion of the examiner.  
The applicant argues that the above noted elements of the claim amount to an inventive concept that is more than well understood, routine, and conventional activity.  
The above elements are considered to be part of the abstract idea, and are not something that makes the claims eligible.  As for the issue of well understood activity, that is not a relevant consideration when formulating the abstract idea as step 2A.  The issue of well understood, routine, and conventional is only to be considered at step 2B, and that only occurs when something has been found to be an insignificant extra solution activity. When the claims are merely instructing one to practice the claimed invention using computers, there is nothing to consider in regards to well understood, routine, and conventional.  Taking information from a user for a reference and labeling it as a positive reference or a negative reference is part of the abstract idea of the claims and is not something to be considered at step 2B as far as being an additional element.  What has been argued is essentially that the abstract idea is innovative.  This is not persuasive because even innovative and new abstract ideas are still abstract ideas.  
	The argument that claims 2 and 35 are eligible is noted; however no actual argument has been presented for review.
On page 9 the applicant argues that the interpretation from the examiner regarding the Trust Layer and Professional Layer is not correct and the applicant argues that they can define how the claims are to be interpreted based on the specification.  This is not persuasive because the specification provided a very clear definition of what is meant by the Trust and Professional layers.  The fact that the invention is being implemented by a computer does not change the fact that the Trust and Professional layers are defined by relationships between people.  That is the only reasonable interpretation of this language based on the express definition provided in the specification.  The further argument about example 42 on page 9 is not persuasive.  Applicant is trying to recast the invention and redefine terms that were specifically defined in the specification after the fact.  This is not persuasive.  The examiner is standing by the claim interpretation set forth on pages 2-3 of this office action.
	The arguments are not persuasive for the above reasons and the 101 rejection is being maintained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/           Primary Examiner, Art Unit 3687